Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 FOR IMMEDIATE RELEASE Contact: James F. Arneson President 253.441.4000 Venture Financial Group Announces Earnings for the Quarter Ended March 31, 2008 FIRST QUARTER HIGHLIGHTS 1 st Quarter Net Income of $3.1 million compared to $3.2 million same period last year 1 st Quarter Loan Loss Provision increase of $1.2 million over 1 st quarter 2007 Gross Loans increased $63.4 million or 8.7% over same period in 2007 Deposits increased $39.5 million or 5.0% over same period in 2007 Quarterly Net Interest Income increased $906 thousand or 9.5% over the same period in 2007 Payment of thirty-sixth consecutive quarterly cash dividends to shareholders DuPont, WA., April 30, 2008  Venture Financial Group, Inc. (Venture or the Company), parent company of Venture Bank ( www.venture-bank.com ) today announced for the three months ended March 31, 2008, net income of $3.1 million, a decrease of $100,000 or 3.1% compared to $3.2 million for the three months ended March 31, 2007. At March 31, 2008, total assets were $1.2 billion which increased slightly from December 31, 2007. Total assets at March 31, 2008 increased $100 million or 9.1% compared to the $1.1 billion at March 31, 2007. Economic conditions nationally are negatively impacting the financial industry, including banks, said Ken F. Parsons Sr., Venture Financial Group Chairman and CEO. We are positioning ourselves to mitigate risk in the turbulent economic and market conditions, including increasing our allowance for loan losses and making adjustments to our cost structure. Total deposits at March 31, 2008 were $826.9 million which was a decrease of $10.2 million or 1.2% from $837.1 million at December 31, 2007. Total deposits were $39.5 million or 5.0% higher than the $787.4 million at March 31, 2007. Total gross loans including loans held for sale at March 31, 2008 were $793.8 million, which was an increase of 1.4% or $10.7 million from $783.1 million at December 31, 2007. Total gross loans including loans held for sale were $63.4 million or 8.7% higher than the $730.4 million at March 31, 2007. At March 31, 2008 nonperforming assets as a percentage of total assets were 1.72% compared to 0.27% at December 31, 2007. Nonperforming loans as a percentage of total loans increased 222 basis points to 2.62% at March 31, 2008 from 0.40% at December 31, 2007. At March 31, 2008 the allowance for credit losses as a percentage of total loans increased to 1.58% from 1.43% at December 31, 2007. Net charge-offs for the three months ended March 31, 2008 and March 31, 2007 were $151 thousand and $44 thousand, respectively. We continue to be cautious as we move through 2008, said Jim Arneson, President and CEO of Venture Bank. We have increased our first quarter provision for loan losses to $1.5 million from $375 thousand from the same period last year. This increase reflects the signs of weakening we see in the real estate market as well as the increase in the potential problem loans in our portfolio. Although the Puget Sound area remains one of the stronger regions in the nation economically, we are seeing signs of stress with a limited number of our borrowers. The increase in our non-performing assets during the quarter is primarily centered in four lending relationships which are 77% of our non-performing loans. These relationships include one builder and three real estate developments. The real estate developments are located in three separate counties. On January 17, 2008, the Board of Directors declared the thirty sixth consecutive quarterly cash dividend, paid on February 8, 2008. The dividend of eight and a half cents per share was paid to all shareholders of record as of January 28, 2008. On April 16, 2008, the Board of Directors declared the thirty seventh consecutive quarterly cash dividend, payable on May 8, 2008. The dividend of eight and a half cents per share is payable to all shareholders of record as of April 28, 2008. Operating Results Net Interest Income Total net interest income increased $900 thousand or 9.5% to $10.4 million from $9.5 million for the three months ended March 31, 2008 compared to the three months ended March 31, 2007. The net interest margin for the three months ended March 31, 2008 was 3.88% versus 4.22% for the three months ended March 31, 2007. The prime rate decreased 200 basis points during the first quarter and the net interest margin moved from 3.95% at December 31, 2007 to 3.88% at March 31, 2008. The published prime rate is used as a base index on many of our loan products. One factor contributing to the decrease in margin from the same time period last year was the large amount of loans tied to the prime rate that re-priced 300 basis points lower during that time period. Deposits and other borrowings however did not re-price as quickly or in the same magnitude as our loans, which is likely due to competitors maintaining deposit rates at abnormally higher levels to attract deposits for liquidity purposes. Non-Interest Income Total non-interest income increased $1.6 million or 61.5% to $4.2 million for the three months ended March 31, 2008 compared to $2.6 million for the three months ended March 31, 2007. The major components of non-interest income include service charge income, saleable mortgage loan fee income and net gain on sale of securities. Service charge income increased slightly for the first quarter of 2008 compared to the first quarter 2007. Residential mortgage volume increased due to the increase in mortgage loans sold providing fee income of $1.3 million for the first quarter of 2008 as compared to $402 thousand for the first quarter of 2007. Due to favorable market conditions, gain on sale of securities provided $696 thousand of non-interest income for the three months ended March 31, 2008 compared to $278 thousand for the same period last year. The change in the market value of junior subordinated debentures increased to $442 thousand for the three months ended March 31, 2008 compared to $91 for the same period in 2007. Other operating income decreased slightly to $737 thousand for the first quarter of 2008, compared to $851 thousand for the first quarter of 2007. Non-Interest Expense Total non-interest expense increased $1.4 million or 19.7% to $8.5 million for the three months ended March 31, 2008 from $7.1 million for the three months ended March 31, 2007. All major components of non-interest expense (salaries and benefits, occupancy, equipment and other expenses) increased for the three months ended March 31, 2008 compared to the same period ending March 31, 2007. The increases in salaries and benefits are due primarily to the expansion of our infrastructure which also included the hiring of additional mortgage representatives in Pierce County. Occupancy costs increased $166 thousand or 29.3% for the three months ended March 31, 2008 from the three months ended March 31, 2007 due to the relocation to new administrative offices, the addition of two new financial centers and the related increase in real estate property taxes and depreciation expenses. Equipment expense increased $158 thousand or 35.7% for the three months ended March 31, 2008 compared to the three months ended March 31, 2007. Other non-interest expense increased $300 thousand or 15.8% to $2.2 million for the three months ended March 31, 2008 from $1.9 million for the same period last year. About Venture Financial Group Venture Financial Group, through its wholly owned subsidiary Venture Bank, has 18 full-service financial centers and 1 loan production office located primarily along the Interstate 5 corridor in the Puget Sound region of western Washington. Venture Bank offers a full spectrum of financial services including commercial, construction, residential and consumer lending, deposit products and other banking services. Further information about Venture Bank may be found at www.venture-bank.com. Note Regarding Forward-Looking Information This press release includes forward-looking statements within the meaning of the "Safe-Harbor" provisions of the Private Securities Litigation Reform Act of 1995, which management believes are a benefit to shareholders. We make forward looking statements in this press release regarding risk mitigation and cost restructuring, credit quality and economic conditions. These statements are necessarily subject to risk and uncertainty and actual results could differ materially due to certain risk factors, including those set forth from time to time in the Companys filings with the Securities and Exchange Commission. You should not place undue reliance on forward-looking statements and we undertake no obligation to update any such statements. VENTURE FINANCIAL GROUP CONDENSED CONSOLIDATED STATEMENTS OF CONDITION (Dollars in thousands, except per share amounts) ASSETS March 31, December 31, March 31, 2008 2007 2007 (unaudited) (unaudited) Cash and due from banks $14,952 $17,719 $ 24,521 Interest bearing deposits in other banks 5 6 538 Total cash and cash equivalents 14,957 17,725 25,059 Federal funds sold - - 1,200 Securities available-for-sale 299,010 280,177 227,858 Securities held-to-maturity 17,293 16,800 - Investment in trusts 682 682 682 FHLB Stock and TIB Stock 7,169 4,590 4,590 Loans held-for-sale 18,199 17,389 5,448 Loans 775,604 765,728 724,971 Allowance for credit losses (12,230) (10,975) (9,247) Net loans 763,374 754,753 715,724 Premises and equipment, net of accumulated depreciation 34,196 33,337 30,934 Foreclosed real estate 68 68 68 Accrued interest receivable 4,332 4,862 4,286 Cash surrender value of bank owned life insurance 20,679 20,344 17,884 Goodwill 24,202 24,202 24,930 Other intangible assets 606 678 892 Other assets 7,686 7,636 2,137 Total assets $ 1,212,453 $1,183,243 $1,061,692 LIABILITIES AND SHAREHOLDERS EQUITY Deposits Non-interest bearing checking $ 106,933 $ 103,721 $ 109,163 NOW, Savings and MMDA 384,756 379,629 319,802 Time certificates of deposit 335,217 353,774 358,478 Total deposits 826,906 837,124 787,443 Federal funds purchased 46,615 - - Securities sold under agreements to repurchase 29,151 28,282 33,751 Other borrowings 189,098 195,758 119,602 Junior subordinated debentures at fair value 21,324 21,766 22,932 Accrued interest payable 1,384 1,990 1,638 Other liabilities 8,370 9,566 8,876 Total liabilities 1,122,848 1,094,486 974,242 SHAREHOLDERS' EQUITY Common stock (no par value); 30,000,000 shares authorized, shares issued and outstanding: March 31, 2008  7,221,787 December 31, 2007 -7,221,787 March 31, 2007  7,195,271 36,171 36,507 35,729 Retained earnings 61,311 58,798 52,033 Advance to KSOP - - (634) Accumulated other comprehensive income (loss) (7,877) (6,548) 322 Total shareholders' equity 89,605 88,757 87,450 Total liabilities and shareholders' equity $1,212,453 $ 1,183,243 $ 1,061,692 VENTURE FINANCIAL GROUP CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share amounts; unaudited) For the three months ended March 31, 2008 2007 (unaudited) (unaudited) INTEREST INCOME Loans $14,464 $15,925 Federal funds sold and deposits in banks 4 22 Investment securities Taxable 4,952 2,277 Non-taxable 141 214 Total interest income 19,561 18,438 INTEREST EXPENSE Deposits 6,686 6,987 Federal funds purchased 190 - Securities sold under agreement to repurchase 247 392 Other borrowings 1,637 1,049 Junior subordinated debentures 387 502 Total interest expense 9,147 8,930 Net interest income 10,414 9,508 PROVISION FOR CREDIT LOSSES 1,525 375 Net interest income after provision for credit losses 8,889 9,133 NON-INTEREST INCOME Service charges on deposit accounts 1,041 946 Origination fees and net gains on sales of loans 1,303 402 Net gain on sale of securities 696 278 Change in market value of junior subordinated debentures 442 91 Other non-interest income 737 851 Total non-interest income 4,219 2,568 NON-INTEREST EXPENSES Salaries and employee benefits 4,927 4,074 Occupancy 732 566 Equipment 600 442 Amortization of intangible assets 72 72 Other non-interest expense 2,164 1,920 Total non-interest expenses 8,495 7,074 Income before provision for income taxes 4,613 4,627 PROVISION FOR INCOME TAXES 1,487 1,433 NET INCOME $ 3,126 $ 3,194 EARNINGS PER SHARE Basic $ 0.43 $ 0.45 Diluted $ 0.43 $ 0.44 Weighted average shares outstanding, basic 7,219,806 7,154,805 Weighted average shares outstanding, diluted 7,301,274 7,282,498
